Citation Nr: 1145479	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral leg/knee disability, to include as due to service-connected bilateral pes planus. 

2.  Entitlement to service connection for a low back disability, to include as due to service-connected bilateral pes planus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Ryan Pack, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in November 2009.  A copy of the transcript has been associated with the file. 

This case was previously before the Board in March 2010 at which time the service connection claims for low back and bilateral leg/knee disorders were remanded for additional development, as was the TDIU claim. 


FINDINGS OF FACT

1.  Currently diagnosed mild degenerative changes of both knees are not etiologically related to the Veteran's period of active service (to include on a presumptive basis), nor are they proximately due to, the result of, or have they been chronically aggravated by, service-connected pes planus. 

2.  The Veteran does not manifest a diagnosable disability of the low back other than arthralgia and subjective low back pain, and has not met his burden of proof of establishing that such subjective symptomatology is attributable to an event during active service or constitutes an additional impairment of earning capacity of the low back proximately due to service-connected pes planus.

3.  Effective from February 2007, service connection has been in effect for pes planus, assigned a 50 percent evaluation.

4.  The credible lay and medical evidence fails to establish that the Veteran's sole service-connected disability, pes planus, prevents him from securing and obtaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a bilateral leg/knee disability, to include as due to service-connected bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

2.  The criteria for a grant of service connection for a low back disability, to include as due to service-connected bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in February 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date, as was discussed in the Dingess case, in the February 2007 letter.

The TDIU claim is essentially considered a claim for increase.  The criteria for entitlement to TDIU are very specific and require detailed information which may be elicited with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  To ensure complete development of the claim, the RO sent the Veteran a fully compliant notice letter in March 2007 which advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his TDIU claim and the relative duties on the part of the Veteran and VA in developing this aspect of the claim.  This letter also advised the Veteran as to how VA determines disability ratings and effective dates of awards.

Accordingly, the Board finds that the duty to notify on all the claims on appeal has been met.

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA and private medical records and statements.  In addition the Veteran provided testimony at a Travel Board hearing conducted in November 2009 at which time an extensive written brief was provided on his behalf.  Records from the Social Security Administration have been obtained for the file.  There are no outstanding requests for VA to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

In addition, the Board remanded this case in March 2010 to obtain an adequate VA examination report.  The examination report obtained, dated August 2010 with addendum, addresses all questions posed by the Board and provides a rationale for the conclusions reached.  The Veteran has not argued that this examination report is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Thus, the Board finds that the March 2010 examination report is adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in November 2009, this AVLJ noted that the Veteran's attorney then of record had generally addressed all relevant evidentiary matters.  The Board did suggest the relevance of the Veteran's VA Vocational and Rehabilitation file, which was obtained after the hearing.  The record reflects that the Veteran's counsel was provided a copy of this folder, and that a waiver of RO consideration of this evidence was provided.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Finally, as indicated above, the case was previously before the Board in March 2010 at which time these claims were remanded for additional development.  The RO fully complied with the Board's instructions to orders #2-4.  The RO did not carry out the instruction to order #1, which involved sending a copy of the Veteran's transcript to the Veteran's attorney only for accuracy review.  This was not accomplished as the Veteran's attorney withdrew representation.  As noted in the transcript, and acknowledged by the Veteran's attorney at the hearing, any lost "testimony" involved a reiteration of information contained in a November 2009 brief from the Veteran's attorney.

Accordingly, the Board finds substantial compliance with its March 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)) (holding that substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)).

Is sum, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

As an initial matter, the Board notes that the factual and procedural history relating to the appellant's claims are similar and will therefore be presented in this section as detailed below.  In this regard, the Veteran asserts that both his claimed bilateral leg and low back conditions were either incurred in or as a result of service or secondary to service-connected pes planus.  In turn, he also maintains that he is unemployable as a result of pes planus, as well as back and knee/leg disabilities.

Service treatment records (STRs) include a June 1970 enlistment examination report reflecting that clinical evaluation of the lower extremities and spine was normal.  In January 1971, the Veteran complained of a 3-year history of intermittent back pain, assessed as low back strain.  In August 1971, the Veteran complained of pain in the feet, ankles and tibial areas.  Ultimately, he was hospitalized in October 1971, at which time final diagnoses of congenital, asymptomatic pes planus, and infection of both feet were diagnosed.  The Veteran reported that he had always had flat feet, but that he had no trouble until developing a fungal infection between the toes.  Physical examination was within normal limits except for the feet.  The July 1972 separation examination report reflected that clinical evaluation of the lower extremities and spine was normal.

When examined by VA in October 1973, the Veteran's complaints pertained only to the feet and bilateral pes planus was diagnosed.  

Service connection for pes planus was established in a November 1973 rating action, effective from September 1973.  Following a diagnosis of severe, symptomatic bilateral pes planus made upon VA examination of March 1976, a 30 percent evaluation was granted for pes planus in a rating action of April 1976, effective from September 1973.

Private medical records of Dr. L. dated from 2000 to 2005 mention complaints and treatment related to a variety of conditions including: the cervical spine, right shoulder, conjunctivitis and a right wrist cyst.  The records were entirely negative for complaints, treatment or a diagnosis relating to the back or legs/knees.  

VA records dated in April 2006, mention the Veteran's complaints of foot pain, with no additional complaints.  Custom inserts were issued to him in June 2006.  In December 2006, the Veteran was seen seeking inpatient detoxification treatment for alcohol and drug use.  At that time, he denied having pain in the extremities or in the back.  In January 2007, he complained of neck pain after sleeping on it wrong and gave a history of 2 surgeries of the cervical spine.  When evaluated in late January 2007, the Veteran complained of chronic low back pain and knee pain.  Musculoskeletal examination revealed that all joints and bones appeared normal on inspection with normal range of motion, stability and alignment, and without swelling, erythema or tenderness.

In January 2007, the Veteran filed an increased rating claim for pes planus, explaining that years of constant standing and walking as a welder had caused his feet to get worse.  At that time, he also filed service connection claims for leg and back conditions, attributing these to his foot problems.  The Veteran also mentioned that he was not working due to pain in the feet, legs and back.  

The file contains a report of examination conducted by QTC in March 2007.  The Veteran gave a history of chronic pain and swelling in both feet since service.  He reported that the pain could radiate upwards to his back.  Bilateral, severe pes planus, symptomatic, was diagnosed.  

In March 2007, the Veteran filed a formal TDIU claim (VA Form 21-8940).  He reported that he had worked full-time as a welder for a manufacturing company from 1995 to November 2006.  He explained that he left his job due to disability, described as pes planus, which reportedly caused depression, low back problems, and pain in the legs and knees.  The Veteran indicated that he had completed one year of college.

Evidence of record includes a handicapped placard application form completed by a physician in July 2007.  The certifying physician. Dr. J.C., indicated that due to a diagnosis of pes planus, the Veteran was severely limited in his ability to walk.  A private X-ray report of September 2007 revealed a clinical impression of mild degenerative changes of both knees.  Also on file is a functional capacity assessment form completed by Dr. M. in October 2007, indicating that it was more likely than not that the Veteran's pes planus was causing knee and back pain.  Also provided were various diagnoses including: pes planus valgus deformity bilaterally, as well as nonservice-connected midtarsal joint collapse and mild ankle deformity.  There were no diagnosed conditions of the back or legs/knees made.   

VA records show that the Veteran was seen in September 2007 with complaints of low back and knee pain, described as getting progressively worse.  The Veteran indicated that his back pain started while he was working.  Assessments of low back pain and possible osteoarthritis of the knee were made.  X-ray films of the lumbar spine taken in September 2007 were entirely normal.  In October 2007, the Veteran complained of having low back pain for years.  

A private MRI study of the lumbar spine dated in September 2007 was normal, with no evidence of herniation, spinal stenosis, or nerve root impingement.  

A VA examination was conducted in March 2008 and the claims folder was reviewed.  Examination of the foot resulted in diagnoses of degenerative joint disease, mild pes planus and hallux valgus deformity.  The examiner noted that the Veteran was unemployed but had worked as a welder until December 2006, following which he reported that he was no longer able to stand on a concrete floor due to foot and low back conditions.  There examiner reported that there was no evidence of any abnormal weight bearing, no functional limitation on standing and walking, and no impact on daily activities due to bilateral pes planus.

On examination, the Veteran also complained of bilateral knee pain since 1996, worse on the left side and with symptoms of swelling.  X-ray films revealed mild degenerative changes of both knees.  The examiner opined that the diagnosed mild degenerative changes of the knees was not likely caused by service-connected pes planus, explaining that the most likely cause of the knee disorders was age and regular wear and tear.  

The Veteran also indicated that he started to have back pain at the same time as knee pain, the onset of which was in 1996.  The only pertinent clinical finding made was limitation of motion which was attributed to obesity.  X-ray films of the lumbar spine were normal and no clinical diagnosis of a disability of the lumbar spine was made.  The examiner further mentioned that there was not likely to be any etiological relationship between the Veteran's reported low back problems and pes planus.

In July 2008, the Veteran underwent an assessment by Dr, M.  At that time, he complained of foot symptomatology as well as leg and back pain, indicating that he was seeking additional disability benefits based on the possibility that these conditions were related to pes planus...  Pes planovagus and arthralgia (unspecified) were diagnosed.  The doctor mentioned that he thought it was quite likely that the Veteran's foot problems contributed to the Veteran's back and knee pain issues.  

The file contains evidence and a July 2009 decision of the Social Security Administration (SSA).  At that time, it was determined that by mechanical application of Medical-Vocational Rule 201.06 based on the Veteran being unemployed and attaining the age of 55, rather than any physical or mental inability to perform a job, SSA benefits were warranted.  The decision reflects that the Veteran's primary diagnosis was degenerative joint disease of both knees with a secondary diagnosis of mood disorder.   

The Veteran presented testimony at a Travel Board hearing held in November 2009.  At the hearing, technical difficulties were experienced with the recording equipment and some testimony was lost.  As noted in the transcript, the portion of testimony which appeared to be lost was mostly reiterated in a November 2009 brief provided by the Veteran's counsel.  The Veteran indicated that he was not working because he could not stand on his feet for a long time, as this impacted his back and knees.  The Veteran's attorney mentioned that there was no clear diagnosis of record as related to the claimed low back disorder.  

In a Board decision issued in March 2010, an increased evaluation of 50 percent was granted for pes planus.  The Board remanded the service connection and TDIU claims so that a comprehensive examination that addressed whether any currently present leg and low back disability was secondary to pes planus, and addressed the question of employability as related to service-connected pes planus, could be provided.  In that remand the Board also pointed out that the March 2008 examination report did not contain an opinion addressing whether pes planus had caused or aggravated a disability of the knees or back.

The file contains a May 2010 statement from the Veteran's representative accompanying a questionnaire (yes/no format) completed by Dr. M. and dated in May 2007.  On that form Dr. M. responded "Y" to each of the following inquiries: (1) Is it at least as likely as not (50 percent or greater probability) that any currently manifested present right and/or left knee disability was caused or aggravated by the service-connected pes planus?; (2) Is it at least as likely as not (50 percent or greater probability) that any currently present back disability was caused or aggravated by the service-connected pes planus?; and (3) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected pes planus renders him incapable of maintaining substantial employment consistent with his education and employment background?  No additional information was provided by the doctor.

A VA examination was conducted in August 2010 and the claims folder was reviewed.  Examination of the feet resulted in a diagnosis of bilateral pes planus.  On examination, the Veteran complained of bilateral knee pain since 1998 and 1999, worse on the left side with symptoms of swelling.  X-ray films revealed mild degenerative changes of both knees.  The Veteran also complained of having back pain since 1998.  X-ray films of the lumbar spine were normal and a diagnosis of subjective complaints of low back pain without objective findings was made.  In this regard, the examiner explained that X-ray films failed to reveal evidence of arthritis, neurological function and vascular status were normal; and there was no indication of joint instability. 

Following review of the Veteran's STRs and post treatment records, his lay history, physical examination results and a review of medical literature, the VA examiner provided several medical opinions as requested in the March 2010 Board remand.  The examiner initially concluded that mild degenerative disease of the knees was less likely than not caused or aggravated by pes planus and at least as likely as not caused or aggravated by the normal process of aging and factors unrelated to pes planus.  The examiner explained that the joint mortise of the feet and ankles were unremarkable and absent evidence of degeneration.  It was explained that the feet and ankle joints would be the first to develop abnormalities as they would be closest to the foot.

It was further opined that the Veteran's subjective complaints of back pain were at least as likely as not the result of aging, being overweight and attributable to his former occupation as a welder.  The examiner also opined that the Veteran was not at least as likely as not precluded from all gainful employment, and was at least as likely as not capable of performing gainful employment consistent with his education and employment background. 

Following review of evidence and the 2009 SSA decision, the VA examiner added an addendum in March 2011, indicating review of such evidence and no change in the previous opinions provided.   

The file also contains the Veteran's Vocational Rehabilitation folder which reflects that the Veteran had successfully completed an independent living plan in September 2008.  

Analysis

The Veteran asserts has that he has bilateral leg and back disabilities that are secondary to the service-connected pes planus, and that he is unemployable due to service-connected disability (at this point consisting solely of bilateral pes planus).

The statutes and regulations discussed below apply to both of the service connection claims on appeal; additional case law, statutes and regulations are referenced herein as pertinent.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309. 

Regarding secondary service connection, the Board notes that service connection may be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 349 (1995), the Court explained that the term "disability" as used in § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.

The Veteran filed his secondary service connection claims in January 2007.  As such, the revisions to 38 C.F.R. § 3.310 effective October 10, 2006 apply.  See 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).  These provisions state that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service-connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

A. Service Connection - Bilateral Leg/Knee

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, evidence of the currently claimed disability has been established.  In this regard, mild degenerative changes of both knees were diagnosed upon VA examinations 2008 and 2010.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service, or are secondary to service-connected pes planus.

With respect to the service incurrence, the STRs are entirely negative for any complaints, treatment or diagnoses relating to the knees or legs.  The July 1972 separation report revealed no clinical abnormality of the lower extremities.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

In addition, arthritis was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until 2007, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In this case, the Veteran does not assert and the clinical records do not indicate chronicity or continuity of leg/knee symptomatolgy since service.  Instead, the Veteran maintains that his knee/leg problems did not have their onset until approximately 1996, more than 20 years after his discharge from service.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this regard, the Veteran primarily contends that there is a secondary etiological relationship between the claimed knee/leg disability and service-connected pes planus.  

In order to establish entitlement to service connection on a secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In this case, the most probative evidence of record does not support a finding that the Veteran's currently diagnosed mild degenerative changes of both knees are etiologically or causally associated with service, or proximately due to service-connected pes planus.

The file contains two medical opinions, provided by VA examiners in 2008 and 2010, addressing the etiology of the Veteran's claimed leg/knee disorders.  Upon VA examination of 2008, the examiner opined that the diagnosed mild degenerative changes of the knees were not likely caused by service-connected pes planus - explaining that the most likely cause of the knee disorders was age and regular wear and tear.  Upon VA examination of 2010, mild degenerative disease of the knees was again diagnosed and the examiner opined that this condition was less likely than not caused or aggravated by pes planus and at least as likely as not caused or aggravated by the normal process of aging and factors unrelated to pes planus.  This examiner supported the opinion by noting the absence of degeneration of the joint mortise of the feet and ankles, which would be indicative of additional impairment caused by the pes planus.

As the conclusions reached by the VA examiners in 2008 and 2010 were based on review of the Veteran's lay history, service and post-service records, examination results, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In contrast, the file contains at least three opinions provided by Dr. M. (October 2007, July 2008, May 2010) all to the effect that it was at least as likely/more likely than not that the Veteran's pes planus was causing knee pain and disability.  However, these opinions are of much lower probative value than those provided by VA, as Dr. M. provides no rationale or information in the record supporting those opinions.  Most of the probative value to a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 23 Vet. App. 295 (2008).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the lack of any such basis or rationale supporting the opinions of Dr. M. is the primary factor supporting the assignment of lower probative value for his opinions.

To the extent that the Veteran himself asserts he suffers from leg/knee disorders as a result of service or service-connected disorder pes planus, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  In general, it would appear that the Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In any event, the probative weight of his personal opinion is greatly outweighed by the opinion of the VA examiner in 2010, who has greater expertise and training than the Veteran to speak to the medical issues at hand. 

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed bilateral leg/knee disability is related to service or proximately due to service-connected pes planus, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  

B.  Service Connection - Low Back

In order to establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, Hickson element (1) is generally lacking as the evidence on file does not contain any indication of a current low back disability; i.e. a clinical disability of the low back has not been diagnosed at any time post-service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Since the filing of the Veteran's service connection claim for a low back disability in 2007, numerous X-ray studies, clinical evaluations and examinations have taken place.  X-ray studies of the lumbar spine have been consistently negative from 2007 through 2010 (when last evaluated), as was an MRI study of 2007.  VA examinations of 2008 and 2010 failed to identify any clinical diagnosis or disability of the lumbar spine; instead, explaining that the low back disorder was manifested by subjective complaints of pain only.  In hearing testimony presented in 2009, even the Veteran's representative acknowledged the lack of clear diagnosis of record as related to the claimed low back disorder.  

At best, the VA examiner in 2010 provided a "diagnosis" of subjective low back pain while the private examiner has offered a vague assessment of "arthralgia."  While the Veteran endorses current complaints of low back pain, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In any event, the Board finds no competent evidence of record relating the current subjective complaints to chronic disability incurred in or aggravated by active service.  The Veteran himself does not argue chronic back problems since service.  

The Board has specifically considered the holding in Allen, which refers to compensating a claimant for "additional impairment of earning capacity" resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition.  In August 2010, the VA examiner specifically stated that the Veteran's subjective complaints of low back pain have not been caused or aggravated by pes planus, but rather a result of the normal process of aging, being overweight or past occupational experience.  Thus, the VA examiner found no additional impairment of earning capacity attributable to the service-connected pes planus disability.

The private examiner provides a vague assessment of "arthralgia" but does not provide any objective indication as to any level of industrial impairment caused by such "arthralgia."  There is no reference to a baseline level of severity prior to any purported aggravation.  In fact, the examiner has provided no findings supportive of a compensable rating under VA's Schedule for Rating disabilities.  See generally 38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine.  

In short, this evidence does not meet the Veteran's minimum evidentiary burden for establishing "additional impairment of earning capacity" of the low back proximately due to service-connected pes planus disability.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (noting that the claimant holds the ultimate burden of presenting and supporting his/her claim for benefits).

Overall, the Board finds that the Veteran does not manifest a diagnosable disability of the low back other than arthralgia and subjective low back pain, and has not met his burden of proof of establishing that such subjective symptomatology is attributable to an event during active service or constitutes an additional impairment of earning capacity of the low back proximately due to service-connected pes planus.  As the preponderance of the evidence is against the claim, service connection for a low back disability must be denied on direct, presumptive and secondary bases.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49 (1990). 

	C.  TDIU

The Veteran filed a formal TDIU claim in March 2007, indicating at that time that he was unemployable due to pes planus, depression and low back problems, and mentioning that he had job experience as a welder and an educational history of one year of college.  

Effective from February 2007, the Veteran's only service connected disorder is severe bilateral pes planus, for which a 50 percent rating is in effect.  

Pursuant to 38 C.F.R. § 3.340(a), a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  However, if the total disability rating is based on disability or combination of disabilities for which the Schedule for Rating Disabilities provided an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (C&P), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's combined rating is 50 percent; consequently, TDIU is only available on an extraschedular basis.  Significantly, the most probative evidence as well as the weight of the evidence fails to support a finding of total disability (TDIU) resulting solely from service-connected pes planus.  

As an initial matter, even the Veteran himself fails to implicate pes planus as the primary and sole factor owing to his reported unemployability, indicating on his VA Form 21-8940 (formal claim) that both a non-service connected low back and psychiatric disorder were also factors.  Similarly, evidence from SSA reveals that it was primarily due to age and not disability that the Veteran's SSA claim was granted in 2009.  However even so, the primary conditions supporting his claim were listed as non-service connected knee conditions and a mood disorder, again failing to indicate that pes planus was a primary factor.

Following review of the Veteran's STRs and post treatment records, his lay history, physical examination results and a review of medical literature, a VA examiner opined in 2010 that the Veteran was not at least as likely as not precluded from all gainful employment, and was at least as likely as not capable of performing gainful employment consistent with his education (1 year of college) and employment background (years of experience as a welder).

Additionally, in February 2008, VA's Vocational and Rehabilitation experts determined that the Veteran had successfully completed his rehabilitation.  As part of his participation, the Veteran himself reported work disability attributable to a history of cervical neck fusion, being diagnosed with bipolar disease, and having knee and back pain with prolonged standing.

In contrast, was a medical opinion provided by Dr. M. in 2010 to the effect that it was at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected pes planus rendered him incapable of maintaining substantial employment consistent with his education and employment background.

As an initial matter, it is unclear whether and to what extent Dr. M. was aware of the Veteran's education and employment background, as there was no indication of a review of pertinent record or the claims file in conjunction with offering that opinion.  In addition, Dr. M. provides no rationale or information in the record supporting those opinions, in particular by providing consideration to nonservice-connected factors such as bipolar disorder, post-cervical spinal fusion and nonservice-connected knee disability.  Here, both the lack of documented review of the pertinent history as well as the absence of any rationale supporting the opinion of Dr. M. are the primary factors supporting the assignment of lower probative value for his opinion.

In effect, the primary evidence in support of the TDIU claim based on service-connected pes planus consists of the Veteran's own statements, which have been refuted by credible and competent medical evidence and opinion which fails to indicate that the pes planus solely or even primarily renders him unable to secure or follow a substantially gainful occupation.  In this regard, the objective evidence and opinion of the August 2010 VA examiner are considered more credible and probative than statements made by the Veteran, as the VA examiner in particular possesses greater expertise and training than the Veteran to speak to the medical causes of unemployability.  In short, the credible and objective evidence reflects that service-connected pes planus alone does not preclude the Veteran from obtaining and maintaining substantially gainful employment consistent with his vocational and educational experience.

In view of the above, the Board finds that referring the claim to the Director of Compensation for extra-schedular consideration (as directed by 38 C.F.R. § 4.16(b)) is not warranted.  Consequently, after review of the evidence, the Board finds that service-connected pes planus does not preclude the Veteran from obtaining or maintaining employment, and TDIU is not warranted.  While the Veteran's contentions have been carefully and sympathetically considered, the preponderance of the evidence is thus against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for a bilateral leg/knee disability, to include as due to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a low back disability, to include as due to service-connected bilateral pes planus, is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


